Fourth Court of Appeals
                                         San Antonio, Texas
                                                October 10, 2016

                                             No. 04-15-00730-CV

                                             William K. LESTER,
                                                   Appellant

                                                         v.

                                              Harold CONWAY,
                                                   Appellee

                    From the 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 13820
                           Honorable N. Keith Williams, Judge Presiding

                                                 ORDER
        The reporter’s record filed in this appeal reflects that the attorneys withdrew the exhibits
at the conclusion of the bench trial. Because the issues raised on appeal include a challenge to
the legal and factual sufficiency of the evidence, this court must review the exhibits. Based on
the description of the exhibits in the reporter’s record, the following exhibits must be color
copies: (1) petitioner’s exhibit 1 – aerial photograph of ranch;1 (2) petitioner’s exhibit 2 – plat of
the ranch; (3) petitioner’s exhibit 7 – photograph; and (4) petitioner’s exhibit 8 – photograph. It
is therefore ORDERED that the respective attorneys deliver the exhibits to the court reporter no
later than ten days from the date of this order. It is FURTHER ORDERED that the court
reporter file a supplemental reporter’s record containing the exhibits no later than twenty days
from the date of this order.

         It is so ORDERED on October 10, 2016.

                                                               PER CURIAM



         ATTESTED TO: ___________________________________
                      Keith E. Hottle, Clerk



1
  A color copy of this exhibit is only required to the extent the exhibit differs from exhibit 3 to the trial court’s
judgment.